     Case 2:20-cv-00271-WKW-SMD Document 5 Filed 09/11/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BYRON SMITH,                             )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )      CASE NO. 2:20-CV-271-WKW
                                         )
MCR PUBLISHING, INC.,                    )
                                         )
             Defendant.                  )

                                     ORDER

      Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not

served within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” Ninety days

have passed since the filing of the complaint on April 21, 2020, and the record does

not establish that Defendant MCR Publishing, Inc., has been properly served.

Accordingly, it is ORDERED that, on or before September 18, 2020, Plaintiff shall

show cause why his action against Defendant should not be dismissed without

prejudice pursuant to Rule 4(m).

      DONE this 11th day of September, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
